Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The amendment to the specification, filed 8/4/2022, obviates the specification objection from the Office Action dated 7/12/2022.  Those objections are hereby withdrawn.
Drawings
The amendment to the drawings, filed 8/4/2022, obviates the drawing objection from the Office Action dated 7/12/2022.  Those objections are hereby withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 8/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9943323, 93589094, 8932319, 8795305 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 18-38 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Berrada et al (US 2005/0283186) discloses a system (Figs. 1-3) to retrieve an obstruction from a site within a blood vessel ([0011]), the system comprising: a catheter configured to be advanced to the site of the obstruction ([0079]); and a shaft (80+97 in Fig. 3F) including an eversible cover (70) having an end fixed to the shaft (fixed via collar 64; [0069]) and a free section (the free section is being considered the remainder portion of filter body 70 not bound by collar 64) moveable relative to the shaft (slidable collar 66 is free to slide along shaft 70; [0069]), wherein the free section of the eversible cover is expandable when deployed from the catheter ([0005], [0064], [0073]), wherein the free section is configured to evert over the end fixed to the shaft when the shaft is translated proximally  ([0069], the degree of eversion can be varied, resulting in more of the non-everted region 76 everting into everted surface region 82, therefore as can be seen in Fig. 2a or 2c, as compared to Fig. 2b, more of the free section has been everted into the everted region); wherein the eversible cover includes a distal opening (83) ([0080]), and the shaft (portion 97) extends distally out of the distal opening (Fig. 3F; the term ‘shaft’ does not further include any limiting structures to it, therefore portion 80 and 97 are being considered together as forming the shaft).  The free section of the eversible cover terminates at a proximal collar (66) which is slidably mounted onto the shaft (Fig. 2a-2c; [0069]-[0073]).  Therefore, the free section is not spaced apart from the shaft as presently claimed in independent claims 18, 25 and 32, as the free section necessarily must be coupled to the shaft to allow for axial translation of the collar to thereby expand and collapse the eversible cover.  Removing collar (66) to allow for the eversible cover to become spaced apart from the shaft would destroy the intended use and function of the device of Berrada et al.  Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771